El Juez Asociado Se. Hutchison,
emitió la opinión del tribunal.
La ley titulada “Ley para proveer el procedimiento en los casos de tercería sobre bienes muebles e inmuebles,” etc., aprobada en 14 de marzo de 1907, fue enmendada en el año 1908, agregándosele la sección 16 a, la cual es como sigue:
“La tercería respecto a bienes inmuebles se iniciará por demanda que formalizará el reclamante contra todas las personas que tengan interés en el asunto 7 el juicio se sustanciará por los trámites del Código de Enjuiciamiento Civil.”
Miguel Alvarez estableció demanda como reclamante de cierta finca- rústica -una parte de la cual babía sido embar-gada por sucesores de Narciso Vilaró, S. en C., en un pleito civil en cobro de dinero seguido contra Eamón Acosta,
En la demanda no se hizo constar la naturaleza u origeá del título, sino que simplemente se alegaba que el demandante era dueño de la finca en cuestión. Acosta no compareció,, y Sucesores de Narciso Vilaró formularon su contestación > a la demanda negando el supuesto dominio de la finca por el demandante.
En el juicio el demabdante ofreció como prueba un docu-*792mentó privado otorgado por Acosta y sn esposa con el objeto de mostrar que se había hecho una venta al demandante y los demandados presentaron sin objeción por parte del de-mandante prueba documental y testifical tendente a estable-cer el carácter de falsa, simulada y fraudulenta de la alu-dida venta de la finca hecha al demandante.-
El juez sentenciador, al analizar esta prueba, se expresó como sigue:
“La prueba de los demandados sobre el fraude lia demostrado evidentemente su existencia por los actos realizados por el deman-dante personalmente, tratando de dejar, como dejó, completamente insolvente al deudor jpor actos fraudulentos y combinados entre ellos. Se demostró que el demandante, Miguel Alvarez, era acree-dor de Acosta Vilanova por un pagaré fechado en octubre 1916. Aparece en febrero 1917 comprándole el terreno objeto de la ter-cería y dejando vigente aquella deuda.’ En mayo 14, de 19.17 com-parecen ambos ante notario a tratar de legalizar aquella venta y en ese mismo día se radica la demanda de Alvarez en cobro del re-ferido pagaré y le embarga dos establecimientos en los cuales existían parte de los licores que en el mes anterior vendió Acost.a a Su-cesores de Narciso Vilaró, rematando las existencias el propio de-mandante por $50.
“Tres días después de radicada la demanda se presenta el agente vendedor de Sucesores de Narciso Vilaró a cobrar el importe de los licores y se encuentra todo embargado por el demandante, ofreciendo el deudor garantizar la cuenta con el terreno objeto de la tercería y al ser embargado, se presenta el demandante alegando ser dueño de ese terreno.
“El mismo demandante manifestó que el deudor no poseía otros terrenos que la finca objeto de la tercería, y después de la fecha de la, venta aparece el deudor garantizando un préstamo agrícola con dos cuerdas y media de la propia finca.”
El demandante interpone apelación contra una sentencia por la qne se desestima la demanda y alega como error que “la corte erró al desestimar la demanda, a pesar de que el demandante probó todos los hechos esenciales de sus ale-gaciones.”
Dejando a un lado toda cuestión relativa a haberse ele-*793vado el documento privado a documento público mediante la aludida autenticación e inscripción en nn registro notarial de affidavits, cuestión que, según el criterio que tenemos, no es necesario discutir aliora, el demandante cita los casos de Solá v. Morera et. al., 7 D. P. R. 7; Morales v. Arce, 18 D. P. R. 545, y Falagán v. Arán, 20 D. P. R. 459, para soste-ner su proposición de que la corte inferior no debió haber considerado la nrueba relativa al fraude por no haber estado sostenida ésta por la debida alegación en la contestación.
El caso citado en primer lugar fué resuelto mucho tiempo antes de haber sido aprobada la ley de 1907. El de Morales v. Arce también parece referirse a cosas ocurridas con an-terioridad a la enmienda hecha en el año 1908, y la declara-ción que se hace en la opinión de que “la cuestión relativa al traspaso fraudulento no podía ser promovida por el de-mandado Morales mediante reconvención en el procedimiento de tercería” constituía uno de los cuatro fundamentos por virtud de los cuales - se declaró con lugar la petición que se hizo de que fueran eliminadas de la contestación varias de-fensas. Además, la cuestión que se consideraba en aquel caso era si la omisión en alegar el fraude como materia de reconvención en un procedimiento de esta naturaleza, impe-día o no a una parte de poder establecer luego una acción para rescindir nn contrato por existir fraude. En el caso de Falagán v. Arán, esta corte simplemente resolvió que el acreedor reclamante que trata de rescindir un contrato frau-dulento deberá probar que el deudor demandado era insol-vente.
“De acuerdo con los principios generales de evidencia el recla-mante o tercerista tiene derecho'a presentar cualquier prueba per-tinente a las cuestiones en litigio y que tiendan a establecer su tí-tulo o derecho a la propiedad mientras que el demandante que pro-cede al embargo puede probar cualesquiera hechos que legítimamente tiendan a resolver y anular tal título o reclamación de acuerdo con la negativa hecha en la réplica general.” 6 C. J. p. 395-96, sección 87.
“En un procedimiento de embargo en que un tercero intervino *794alegando ser el dueño de la finca, el demandante tenía derecho a probar en una negativa general que la reclamación del dominio he-cha por el tercerista era fraudulenta y que no tenía título alguno.’' Id. p. 396, nota 3,- donde se cita el caso de Gate City, Nat. Bank v. Boyer, 142 S. W. 487.
Yéase también la página 393, nota 76, donde se cita el caso de Paterson v. Palmer, 4 Sask. L. 487.
Además, en el presente caso, como ya hemos indicado, el apelante no hizo ninguna objeción en la corte inferior a la admisión de la prueba tendente a mostrar el carácter frau-dulento de su reclamación y su alegación de que tal prueba no debió baber sido tomada en consideración por la corte inferior resulta demasiado tarde en apelación.
Aunque la prueba relativa al fraude y a la insolvencia no es tan concluyente como pudiera ser, es suficiente para sostener la sentencia.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Asociados Wolf, del Toro y Aldrey.
El Juez Presidente Sr. Hernández no tomó parte en la resolución de este caso.